          Case 1:17-cv-01388-KPF Document 200 Filed 10/26/20 Page 1 of 2




                        WOLLMUTH MAHER & DEUTSCH LLP
                                      500 FIFTH AVENUE
                                  NEW YORK, NEW YORK 10110

                                         TELEPHONE (212) 382-3300
                                         FACSIMILE (212) 382-0050


                                          October 23, 2020
 By ECF


                                                                     MEMO ENDORSED
 The Honorable Katherine Polk Failla
 United States District Court Judge for the
 Southern District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

              Pacific Life Ins. Co. v. The Bank of New York Mellon, 17-cv-1388-KPF
                      Subject: Sealing Request Regarding Plaintiffs’ Reply
               Memorandum of Law in Further Support of Plaintiffs’ Omnibus
              Motion and Motion in Limine to Exclude Opinions and Testimony
                            of Defendant’s Experts [ECF Nos. 161-162]

 Dear Judge Failla:

        Pursuant to Rule 9 of your Individual Practices, Plaintiffs Pacific Life Insurance Co., and
Pacific Life & Annuity Co. request permission to file under seal the document attached as Exhibit
2 (the “Sealed Exhibit”) to the Declaration of Jay S. Handlin in support of Plaintiffs’ Reply
Memorandum of Law in Further Support of Plaintiffs’ Omnibus Motion and Motion in Limine to
Exclude Opinions and Testimony of Defendant’s Experts, and to redact references to the Sealed
Exhibit in PacLife’s Memorandum of Law in Further Support (Plaintiffs’ Reply).The Sealed
Exhibit and redacted portions of Plaintiffs’ Reply have been designated as “Confidential” by
BNYM under the Protective Order in this case [ECF No. 72], and BNYM has requested that we
file them under seal. As required by Rule 9(C), we will file under seal unredacted copies of the
Sealed Exhibit and Plaintiffs’ Reply. We are also emailing Chambers unredacted copies of the
Sealed Exhibit and Plaintiffs’ Reply.
        The redacted portions of the Sealed Exhibit and Plaintiffs’ Reply do not contain
 information concerning Plaintiffs. Plaintiffs do not concede that materials designated as
 confidential by BNYM are confidential, or that the redactions are appropriate.


                                                         Respectfully submitted,

                                                         /s/ Ryan A. Kane

                                                         Ryan A. Kane
           Case 1:17-cv-01388-KPF Document 200 Filed 10/26/20 Page 2 of 2

Application GRANTED. Plaintiffs may file under seal an unredacted copy of
Exhibit 2 to the Declaration of Jay S. Handlin, and may redact references to
that exhibit in their briefing. The sealed copy shall be viewable to the
Court and parties only.

Dated:   October 26, 2020               SO ORDERED.
         New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
